Citation Nr: 0430799	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-08 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation by reason of the 
need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel






INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.  In December 2003, the veteran was declared incompetent 
to handle disbursement of funds.  His spouse was named as 
payee for the purpose of compensation benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Louisville, Kentucky, 
Regional Office (RO).  The RO denied entitlement to special 
monthly compensation by reason of the need for aid and 
attendance or by reason of being housebound.  The veteran 
perfected an appeal of the denial of the claim of entitlement 
to special monthly compensation.  In October 2003 the RO 
granted entitlement to special monthly compensation by reason 
of being housebound; however, the RO affirmed the denial of 
entitlement to special monthly compensation by reason of the 
need for aid and attendance.  

In November 2004 the veteran's representative, on the 
veteran's behalf, requested that the Board advance the case 
on the Board's docket in view of the veteran's age.  The 
Board granted the representative's motion in November 2004.  
38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. § 20.900(c) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Although the veteran has been provided with notice of the 
VCAA, that notice did not adequately discuss the evidence 
necessary to substantiate his claim, and did not indicate 
what evidence, if any, would be gathered by the appellant, 
and which evidence would be provided by VA.  

Consequently, the VBA AMC must provide the veteran with 
complete notice of the provisions of the VCAA consistent with 
the holding in Quartuccio, supra., and determine whether any 
additional notification or development action is required 
under the VCAA.  

Secondly, it is the veteran's basic allegation that he is in 
need of aid and attendance solely by virtue of his service-
connected psychiatric disability.  

Service connection is in effect for depressive reaction with 
anxiety and somatic preoccupation, and is rated as 100 
percent disabling.  The veteran, however, has other disorders 
that would likely have a bearing on the issue of whether he 
requires the regular aid and attendance of another person.  

In July 2003, the RO requested that the veteran be afforded a 
VA psychiatric examination as well as an aid and attendance 
examination for the purpose of determining whether he is in 
need of aid and attendance in general, and specifically, 
whether his service-connected psychiatric disability, alone, 
would render him in need of regular aid and attendance.  
Although the veteran was provided with the requested 
examinations, the VA medical opinion that was obtained from 
the psychiatric examiner did not address the specific 
question posed by the RO as to whether the veteran's s 
service-connected psychiatric disability, alone, rendered him 
in need of regular aid and attendance.  

The Board is restrained by CAVC precedent from proceeding 
without the RO having followed all of it's own directives.  
38 C.F.R. § 19.31 (2003); Stegall v. West, 11 Vet. App. 268 
(1998).  Consequently, the Board is compelled to remand the 
matter for additional development and readjudication 
consistent with the directives posed by the RO's request for 
a medical examination opinion specific to the issue at hand.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

This case is REMANDED to the VAB AMC for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the veteran of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

In particular, the VCAA letter should 
specifically identify the type of evidence 
needed to substantiate his claim, namely, 
evidence that would support the finding 
that the veteran is in need of aid and 
attendance by virtue of his service-
connected disability.  

The letter should note that the type of 
evidence could include, for example, 
medical evidence, such as an opinion by a 
physician, that is pertinent to the 
question of whether the veteran's service-
connected psychiatric disability is so 
severe as to render him in need of aid and 
attendance.  




3.  The VBA AMC should return the claims 
file to the psychiatric examiner who 
examined the veteran in August 2003 for 
further review and to obtain an opinion as 
to whether his service-connected 
psychiatric disability, alone, renders him 
in need of regular aid and attendance.  

If this examiner is no longer available, 
the claims file should be forwarded to 
another psychiatric specialist.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the original or alternate 
examiner prior and pursuant to conduction 
and completion of the claims file review.

The examiner must annotate the report that 
the claims file was in fact reviewed in 
conjunction with the report.  Additional 
examination of the veteran is at the 
option of the examiner, and if such is the 
case, any indicated special tests, to 
should be undertaken.  The examiner must 
fully address the following medical issue:

Is it likely, as likely as not, or 
unlikely (examiner to choose one) that the 
veteran's service-connected psychiatric 
disability, alone, renders him in need of 
regular aid and attendance?

Is it likely, as likely as not, or 
unlikely (examiner to choose one) that the 
veteran's service-connected psychiatric 
disability, alone, has by reason of his 
medication and/or other disabling 
manifestations, has placed him in danger 
in his daily environment as to warrant the 
aid and attendance of another person?


4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested report (and examination if 
deemed warranted) and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
consider all of the evidence of record and 
readjudicate the veteran's claim of 
entitlement to special monthly 
compensation by reason of the need for aid 
and attendance.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC case 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to special monthly compensation by 
reason of being in need of the regular aid and attendance of 
another person, and may result in a denial).  38 C.F.R. 
§ 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


